Citation Nr: 0527175	
Decision Date: 10/06/05    Archive Date: 10/17/05	

DOCKET NO.  03-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  His medals and badges include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in St. Paul, Minnesota, that granted service-connection 
for PTSD and assigned a 50 percent disability rating, 
effective September 19, 2001.

Received in May 2003 was a claim for increased compensation 
based on unemployability.  While some development has been 
accomplished with regard to this matter, the issue has not 
been certified for review by the Board and is therefore 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
claim has been obtained or requested by the RO.

2.  Manifestations of the veteran's PTSD include intrusive 
thoughts and nightmares regarding experiences in Vietnam, 
depression, and difficulty with concentration.  The veteran 
has been given a Global Assessment of Functioning (GAF) score 
of 50.

3.  The veteran is not taking to take psychotropic medication 
or undergoing psychotherapy for his PTSD.

4.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships, during the 
evaluation period is not shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are not 
applicable to downstream issues, such as the initial 
evaluation for the veteran's service-connected PTSD.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).

In any event, the Board notes that through the June 2002 
rating decision, the June 2003 statement of the case, and 
supplemental statements of the case in 2003 and 2004, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim for a higher initial 
rating, the information required from him to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and the evidence 
that he should submit.  The veteran has been afforded 
examinations in order to ascertain the severity of his PTSD.  
The record also reflects that the service medical records 
have been obtained.  Further, in a January 2005 statement, 
the veteran indicated that he had submitted private medical 
records from a physician and from a county hospital and had 
no additional medical records to submit.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance requirements as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  No useful purpose would be served 
in remanding the matter for further development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, without additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom Winters v. Gober, 219 F3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In sum, the Board has carefully considered the provisions of 
the VCAA and finds that development of the claim has been 
consistent with those provisions.  Accordingly, the Board 
will proceed to a decision on the merits.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 50 percent or higher are as 
follows:

Occupational and social impairment of reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking, disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...50 percent.

The next higher rating of 70 percent is authorized when there 
is impairment reflecting deficiencies in most areas, such as 
work, school, and relations, judgment, thinking, or mood, due 
to such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work settings); inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent requires total 
occupational and social impairment due to such symptoms as 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV) at 32).

A score of 51 to 60 is appropriate when there are "moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers and co-workers)."

A score of 41 to 50 is appropriate when there are "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment of 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."

The Evidence

Service connection for PTSD was granted by rating decision 
dated in June 2002.  A 50 percent disability rating was 
assigned, effective September 19, 2001.

The pertinent medical evidence of record includes the report 
of VA psychological assessment of the veteran in January 
2002.  The veteran stated that he had never been hospitalized 
or received outpatient treatment for psychiatric problems.  
The veteran indicated the he had a couple of friends and a 
family with whom he felt close.   He said he spent his time 
fishing, walking around the house, and watching television.  
Since being laid off, he had taken a few jobs driving cars 
for a friend who owned a car dealership.  Complaints included 
depression, impaired concentration, nightmares about 
experiences in Vietnam, and avoidance of reminders of the 
war.

Psychological testing reflected that he approached the 
testing in an honest and open manner.  The results were 
described as valid.  The results indicated that he had 
significant depression, including low energy, low self-
esteem, loss of confidence in his own decisions, and 
dysthymia.  Also, he was quite distrustful of others, and 
felt generally alienated from society and family members.  He 
tended to keep his interpersonal relationships on a 
superficial level with most people.  He used repression to 
avoid awareness of painful and unacceptable feelings and 
thoughts.  He expressed his anger in a passive manner.  The 
Axis I diagnoses were PTSD and dysthymia.  There was no Axis 
II diagnosis.  He was given a GAF score of 50.  It was 
indicated the veteran was not open to suggestions that he 
pursue treatment and medication, since he did not like taking 
drugs.  Also, he was not interested in attending support 
groups for combat veterans.

Additional evidence of record includes a May 2000 application 
for increased compensation based on unemployability.  The 
veteran stated he had been attempting to work in car sales 
but because of difficulty with attention span, focusing, and 
following up with customers, his employer had released him.  
He indicated he had been offered a job picking up and 
delivering cars, and test-driving cars, but this was part-
time work and would result in a reduction in his income.

Also of record is a November 2003 communication from a human 
resource assistant at a company where the veteran was 
employed from November 1977 to August 2001.  It was indicated 
the recent termination was voluntary because the veteran had 
accepted employment elsewhere.  The individual stated the 
company was "not aware of any disabilities that he may have 
had while working with us."

Additional medical evidence includes the report of 
psychological testing accorded the veteran by VA in December 
2003.  The veteran stated that, since his evaluation two 
years previously, his condition has worsened.  He was 
described as pleasant and cooperative and as neatly and 
appropriately dressed.  Quality and speed of his speech were 
normal.  Speech was coherent, rational, and relevant.  Mood 
and affect were normal.  There were no peculiar mannerisms or 
behaviors.  There was no evidence of psychosis or of 
intellectual deficits.

He was accorded psychological testing and the results 
indicated that he was expressing a high level of depressive 
symptoms, including low self-esteem, dysthymia, mental 
dullness, psychomotor retardation and brooding.  He tended to 
feel alienated from most of society, and was described as 
generally distrustful of others.  He was described as likely 
to harbor anger and resentment toward others.  He was 
socially introverted and avoidant of most social situations.  
He tended to worry and ruminate excessively, and he reported 
a high level of anxiety symptoms.  He was given an Axis I 
diagnosis of PTSD with secondary depressive symptoms.  There 
was no Axis II diagnosis.  He was given a GAF score of 50.  
It was noted that intrusive memories of Vietnam and 
disruption of his concentration appeared to have interfered 
with his ability to sustain full-time employment.  However, 
it was added that he continued to refuse to accept medication 
or psychotherapy for his PTSD and depression.  It was noted 
his prognosis for improvement would be good should he accept 
mental health treatment.

In conjunction with the testing, he indicated that, since the 
previous evaluation in January 2002, his father died and an 
aunt with whom he was close also died.  He recalled that his 
brother's wife had taken it upon herself to help the aunt 
during her illness.  He stated that his sister-in-law 
convinced the aunt to sign everything over to her and her 
husband.  Since that time, he did not want any contact with 
his brother.  He did refer to having some good friends who 
were closer to him than he was with his family.  He stopped 
driving cars in November 2003 because of what he described as 
safety reasons.  He referred to flashbacks that interfered 
with his concentration.  He said he would call the automobile 
dealership to see if he could help out by going to an auction 
or driving a car.  He spent his time going to car races and 
watching races on television.  He also spent his time in his 
garage and mowing lawns.  He stated he was divorced around 
1970 and he reported no significant romantic relationships 
since then.

Analysis

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted.  
In this regard, the Board notes that the record shows that 
the veteran has never been hospitalized for psychiatric 
purposes.  Further, there is no indication that he is 
receiving any treatment for his psychiatric symptomatology.  
Notation was made at the times of the 2002 and 2003 
psychological evaluations that the veteran himself refused to 
accept medication or psychotherapy.  The Board believes that 
the level of psychiatric impairment attributable to the PTSD 
most nearly comports with the assignment of a 50 percent 
rating and no higher.  The record does not show the presence 
of sufficient persistent symptoms that would equal or more 
nearly approximate the criteria for the assignment of the 
next higher rating of 70 percent or more.

As noted in the evidence, the human resource assistant at a 
company where the veteran was employed between November 1997 
and August 2001 reported that the veteran left the job on a 
voluntary basis.  The individual stated that the company was 
not aware of any disabilities the veteran might have had 
while working with them.  This clearly indicates no 
significant psychiatric impairment was demonstrated during 
the several years the veteran was with the company.  Further, 
at the time of the psychological testing accorded the veteran 
by VA in December 2003, he indicated that he had stopped 
working in November 2003, apparently on a voluntary basis.  
The medical evidence of record, including reports of VA 
evaluation of the veteran in January 2002 and December 2003, 
does not reflect the presence of such symptoms as suicidal 
ideation, obsessional rituals, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, all findings associated with the next higher rating 
of 70 percent.

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases, an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  As noted above, in this 
case, it is not shown the disability has required any period 
of hospitalization.  Further, while the veteran certainly has 
some degree of social and industrial impairment, he has been 
able to function without psychotropic medication or therapy.  
Therefore, the Board finds that the criteria for 
consideration of an extraschedular rating or the next higher 



						(Continued on next page)





rating of 70 percent have not been shown.  The Board finds 
the disability warrants a 50 percent rating throughout the 
evaluation period.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


